Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sommer S. Zimmerman on 9/7/21.
The application has been amended as follows: 

Claim 42, line 1, delete “ hair care” and insert ----  hair bonding agent remover----; line 6, delete  “ a strengthener” and insert ---- soybean oil  in an amount of from 5 weight percent to 20 weight percent, based on the total weight of the composition ----; line 7, delete  “ an emulsifier” and insert ----  polysorbate in an amount of from 1 weight percent to 9 weight percent, based on the total weight of the composition ----; line 8, delete “ the composition is suitable”  and insert ---- the hair bonding agent remover is  ----.
Claim 43, line 1, before “composition”, insert ---- hair bonding agent remover----; line 1, delete “wherein the carrier”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the art cited on PTO-892 or PTO-1449 disclose or fairly suggest the claimed “A hair bonding agent remover composition comprising:

based on the total weight of the composition; 
b) water in an amount of from 45 weight percent to 85 weight percent, based on
the total weight of the composition
c) soybean oil in an amount of from 5 weight percent to 20 weight percent, based on the total weight of the composition and 
d) polysorbate in an amount of from 1 weight percent to 9 weight percent, based on the total weight of the composition
wherein the hair bonding agent remover is for applying to hair and removing hair styling agent applied there to “.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619